DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.
	The following is a statement of reasons for the indication of allowable subject matter:  The present invention relates to a sensor controller configured to detect a position of a stylus on a tablet and report touch data of the stylus to a host processor. Each independent claim identifier, inter alia, the unique distinct features:
In reference to claim 1:
	receiving, from the host, a write command that includes data indicating a request for a descriptor;
	transmitting, to the host, an interrupt in response to the receiving of the write command;
	receiving, from the host, a touch data transmission request, after the transmitting of the interrupt;
	transmitting, to the host, the descriptor, in response to the receiving of the touch data transmission request from the host, 
	wherein the descriptor includes one or more report identifiers (IDs) and one or more report descriptors that each correspond to one of the one or more report IDs;

	transmitting, to the host, data indicating a size of the first report; and
	transmitting, to the host, the first report.

With respect to claim 11, claim 11 is also allowable for recites the similar limitation as claim 1.
The closest prior arts of:
Vembu et al. (U.S. Patent No. 8,884,906) discloses in Fig. 1 a touch sensor controller transmit a touch from the sensor device 50 to a host processor 20.
Kambhatla et al. (U.S. Patent No. 9,262,000) discloses in Fig. 1 a touch sink (touch sensor 100) transmit touch data to a touch processor.
However, either in singularly or in combination, the cited prior arts fails to anticipate or render the above quoted limitation obvious.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hara (US 2016/0320918) discloses controller 12 communicates with a host processer 18 to detect position of a stylus on the tablet as shown in Fig.  1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUC Q DINH/Primary Examiner, Art Unit 2692